Citation Nr: 1518111	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided testimony at a hearing before the undersigned in June 2014.  A transcript of that hearing is of record.

The Veteran did not file a notice a disagreement to the January 2010 rating decision that originally denied service connection for a seizure disorder.  However, new and material evidence was received within a year of that decision.  Accordingly, the January 2010 rating decision is the proper rating action on appeal as it remained pending pursuant to the operation of 38 C.F.R. § 3.156(b).  

Moreover, in April 2011, additional and pertinent service treatment records were received which were not associated with the claims folder at the time of the January 2010 rating decision.  As such, the claim will be reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c).


FINDING OF FACT

To the extent the Veteran's seizure disorder is related to his active military service, it is the result of his own willful misconduct.


CONCLUSION OF LAW

A seizure disorder is due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard December 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was not afforded a VA examination.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service.  This includes that the evidence must establish that the veteran suffered an event, injury or disease service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the evidence tends to show that the Veteran experienced an injury during service to which the claimed disorder may be related.  However, as detailed below, the evidence also shows that the injuries were a result of the Veteran's own willful misconduct.  Thus, it is not necessary to obtain a medical opinion as to the possible relationship between the current disorder and the inservice incident, because compensation is prohibited even if such a relationship exists.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1, 3.301.  Additional medical evidence is not needed to decide the claim.  Consequently, the Board finds that affording the Veteran a VA examination with respect to his service connection claim is not warranted.  McLendon, 20 Vet. App. at 83.  

The transcript of the Veteran's June 2014 Board hearing is also of record.  The hearing was in compliance with required procedures as the presiding Acting Veterans Law Judge duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA's duty to assist has been met. 

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends he has a current seizure disorder due to head injury he sustained in the same fall from a second story window during active service which also resulted in his service-connected bilateral ankle disorder.  The Board acknowledges that the Veteran's service treatment records confirm he fell from a second story window in October 1990; that he sustained bilateral ankle injuries at that time; and is currently service connected for such.  Although these records do not explicitly note a head injury, there are references to a contusion of the right eye at the time of admission.  Moreover, the Board finds the Veteran is capable, as a lay person, to describe a head injury under such circumstances.

The Board notes that this claim was denied below, at least in part, due to a May 2013 VA administrative decision which concluded that any injuries sustained as a result of the October 1990 fall were due to the Veteran's own willful misconduct.  In pertinent part, this decision that emphasized recently acquired in-service hospital records following this fall show the Veteran had been drinking alcohol at the time and was intoxicated.

Under the law, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) (2014) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").

However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct. If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

The Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton, supra.  In such cases, VA must set forth evidence that shows by a preponderance that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).

As noted, in the May 2013 RO administrative decision, it was determined that the injuries the Veteran sustained on October 28, 1990, were not incurred in the line of duty.  It was found that intoxication from alcohol was the proximate cause of the incident and that the Veteran's blood alcohol content was at a level consistent with intoxication.  The RO indicated that its administrative decision was based upon a review of service treatment records, which included laboratory tests for blood alcohol content the day of the incident.  The RO noted that testing in the emergency room showed a blood alcohol serum of 2.03 mg/ml, and determined that this finding equated to a blood alcohol content (BAC) of .1692 percent, which is over the legal limit of .08 percent of driving operating a motor vehicle.

After reviewing the relevant evidence, the Board likewise concludes that a preponderance of the evidence demonstrates the injuries sustained by the Veteran on October 28, 1990 were due to his own willful misconduct.  

Service treatment records, which include records from the Stuttgart Army Health Clinic, show the Veteran fell from a window on October 28, 1990 and sustained bilateral ankle fractures.  On the day of the incident, the Veteran's commanding officer wrote a letter requesting that a legal blood alcohol test be administrated as he believed the incident was alcohol-related.  However, NPRC has indicated that a line of duty determination regarding this incident is not available.  

Emergency room (ER) admission notes dated October 28, 1990, show the Veteran presented with serious injuries to his bilateral ankles, later diagnosed as fractures.  The notes indicate that the Veteran's friend stated the Veteran had jumped from a second floor window due to the stress of work and a girlfriend.  The Veteran, however, stated that he "fell out of the window accidentally."  The notes further indicate that a 'strong odor of alcohol' was upon the Veteran's breath, his speech was slurred, he 'reeked of alcohol,' and that his 'BA+' was 2.03.  Blood alcohol results were also noted to be 2.02 and 2.06 on two other ER notes.  The ER notes also reflect that the Veteran had an abrasion on the right side of his face near the right eye, which was also described as a contusion to the right zygomatico-maxillary region.  

Additional clinic records on the day of admission show that the Veteran stated to medical personnel that he did not feel that he was drinking that much.  He reported that he only drank two shots of Bacardi.  He also stated that he drank an unknown amount of alcohol on the weekends.  

Clinical notes further reflect that the Veteran was referred for a psychiatric assessment in addition to being treated for his ankle fractures.  A note from the psychiatry department dated October 29, 1990, shows the Veteran denied any psychiatric problems or suicidal ideation prior to his injury.  He admitted to drinking to an intoxicating level on Fridays and Saturdays while partying with his buddies, for at least a year prior to his injury.  He stated that on the night of his injury he had worked at a haunted house and was celebrating a friend's birthday.  He sat on his window as he had done many times before, but he lost his balance and fell.  He denied having deliberately jumped from the window.  The clinical diagnosis was 'alcohol abuse, continuous (provisional).'  It was recommended that he be monitored for alcohol withdrawal.

Clinical notes dated on October 30, 1980, show the Veteran denied having had any suicidal ideation, but stated that he 'had just had too much to drink.'  Clinical records dated on October 29, 1990, and also on November 6, 1990 shows the Veteran reported he had a 'fifth' to drink the weekend prior to the accident.

A discharge note dated in July 1991, subsequent to additional surgical treatment for the ankle fractures, indicates that the Veteran had either jumped or fallen out of the second floor window in October 1990.  The discharge note indicates that the Veteran was somewhat inebriated, under the influence of alcohol, on admission to the emergency room.

Post service VA and private treatment records show diagnoses of nocturnal tonic-clonic seizures; seizures/epilepsy; and seizures post-trauma.

The Veteran has submitted treatise evidence in support of the contention that his seizure disorder is due to his fall and having hit his head.  The treatise evidence includes articles related to seizures and head trauma.  He also has submitted a medical opinion from a private neurologist which is dated in February 2010.  In the opinion, the neurologist opined that the Veteran's current chronic seizure disorder is directly due to the injuries sustained as a result of the October 1990 fall.  

The Veteran avers that he did not experience seizures prior to service.

The Veteran provided testimony at a hearing in June 2014.  He testified that he was the designated driver on the night of the fall in October 1990, and thus did not drink anything until he got back to the barracks.  He denied any black out spells, stumbling or falling down, slurred speech, or trouble walking that night in spite of drinking.  He indicated that he was sitting in his second floor window taking pictures of the sunrise and then he fell out.  He noted that when he landed on the ground, he fell over and hit his head.  He estimated that he fell 30' feet to the ground.  When asked to describe what he was drinking and how many drinks he had, the Veteran stated "People were making drinks and going around filling up glasses."  He also stated "So it was kind of, honestly it was like whenever, you know, I always had a full drink."  The Veteran testified that to his recollection, he did not have any problems with excessive drinking before this injury happened.  He also denied receiving any disciplinary action or referral to alcohol rehabilitation as a result of the incident.  He also testified that he first experienced symptoms that were later associated with the seizure disorder in 1990, the week after he was released from the hospital on convalescent leave, and those symptoms have continued to the present.

After reviewing the evidence, the Board finds that although the Veteran sustained injuries during service on October 28, 1990, which included injury to his head/face; such injuries are the result of the Veteran's own willful misconduct.

The law is clear that, if intoxication results proximately and immediately in disability or death, the disability or death will be considered to be the result of the person's own willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41(1994).  The evidence here shows that the Veteran's intoxication was the proximate cause of his fall from a second floor window on October 28, 1990 and the resultant injuries.  

Although the Veteran might not have been consuming large amounts of alcohol earlier in the night when he was a designated driver, upon returning to the barracks he apparently drank a significant amount in a relatively short span of time shortly before falling from the window.  This is consistent with the ER clinicians' observations on hospital admission after his fall (i.e. a strong odor of alcohol on the Veteran's breath and person, slurred speech, and the documented blood alcohol level), the Veteran's statements at the time of the 1990 hospital admission (that he had had 'too much to drink'), and his testimony in June 2014, (that during the gathering immediately before the incident 'he always had a full drink.').  

Moreover, this willful misconduct is more likely than not the proximate cause of his injuries because he fell out of the second story window while under the influence of alcohol.  See 38 C.F.R. § 3.1.  The regulations provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  As is the case here, the imbibement of a couple or several drinks is not of itself willful misconduct; however, the willful action of sitting in a second floor window (which the Veteran testified was at least 30 feet above the ground) under the influence of the alcoholic beverages to the point of intoxication, resulting in him falling from said window, is willful misconduct.

The Board acknowledges that the Veteran's June 2014 testimony is explicitly against his consumption of alcohol having affected his actions to the point it caused his injuries.  However, the Board finds that the evidence contemporaneous with the accident, which is the Veteran's statements and the medical reports in October 1990, is more probative than the Veteran's statements as to the details of the accident now, in connection with his claim.

The Veteran also argues that he is entitled to service connection for the claimed seizure disorder because he is already service-connected for injuries to his bilateral ankles that were sustained in the same incident.  To the extent that service connection was previously established for ankle disabilities that were the result of the incident in question, service connection for those disabilities was granted before the Stuttgart Army Health Clinic records were received, and service connection has now been in effect for 20 years (i.e. since June 23, 1992).  Severance of service connection is not warranted unless based on fraud, which has not been shown.  Thus, this argument is without merit.

It is acknowledged that the Veteran had many years of good service and indeed received a Good Conduct medal.  Despite his many years of good service, the record shows that he was drinking to excess on the day of the accident and that this was indeed the proximate cause of his injuries.  

In conclusion, the preponderance of the evidence shows that the Veteran fell from a second floor window after consuming excessive amounts of alcohol.  This action proximately and immediately caused his injuries.  Thus, the Board finds that the October 1990 fall was caused by the Veteran's alcohol consumption and constitutes willful misconduct.  As such, any injuries sustained in that accident were not incurred in the line of duty, and the appeal is denied.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


